Citation Nr: 0907199	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  He also had an unverified period of service 
in the South Carolina Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in January 2003 and November 2005.  The former 
denied the claim for service connection for prostate cancer; 
the latter denied the claims for service connection for a 
heart condition, right knee sprain, and left knee 
degenerative joint disease (DJD), confirmed and continued the 
denial of service connection for prostate cancer, and 
declined to reopen the claim for service connection for post 
operative residuals, dislocation of the left shoulder.  

The Veteran presented testimony before the undersigned Acting 
Veterans Law Judge in August 2008.  A transcript of the 
hearing is of record.  

The claims for service connection for prostate cancer, 
service connection for right and left knee disorders, and the 
reopened claim for service connection for a left shoulder 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On August 26, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal involving 
entitlement to service connection for a heart condition.  

2.  An unappealed July 2002 rating decision denied service 
connection for a left shoulder disorder on the merits, 
finding that although service treatment records show a left 
shoulder dislocation, no further treatment, no continuity of 
treatment, and no current condition was noted.  

3.  Additional evidence received since July 2002 on the issue 
of service connection for a left shoulder disorder is new and 
material, as it includes evidence related to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The July 2002 rating decision that denied the claim for 
service connection for a left shoulder disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2002).  

3.  New and material evidence has been submitted to reopen 
the claim for service connection for a left shoulder 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for a heart condition

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).  

On August 26, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal involving 
entitlement to service connection for a heart condition.  See 
August 2008 VA Form 21-4138; August 2008 hearing transcript.  
The appellant has withdrawn his appeal concerning this claim.  
As such, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

II.	Service connection for a left shoulder disorder

The Veteran seeks to establish service connection for a left 
shoulder disorder.  See VA Form 21-4138 received June 2005.  
The RO has declined to reopen the claim and has continued the 
denial issued in a previous final decision.  See November 
2005 rating decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The procedural history associated with this claim is 
important to discuss.  The Veteran filed an original claim 
for service connection in December 1972.  The RO denied the 
claim in a February 1973 rating decision, finding no evidence 
of a left shoulder dislocation during service (1968 or 
subsequently) and, therefore, determining that there was no 
evidence of a left shoulder disability that had been incurred 
in or aggravated by service.  The Veteran was informed of 
this decision by letter dated March 8, 1973.  He filed a 
timely notice of disagreement (NOD) and the RO issued a 
statement of the case (SOC), but the Veteran failed to file 
an appeal.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§ 19.118(b) (1972) (a substantive appeal shall be filed 
within 60 days from the date of mailing of the SOC, or within 
the remainder of the 1-year period from the date of mailing 
of notification of the review or determination being 
appealed, whichever is greater).  An unappealed determination 
of the agency of original jurisdiction (AOJ) is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2008).

The Veteran filed a claim to reopen that was received by the 
RO in April 2002.  Rather than treat the claim as one to 
reopen, the RO adjudicated the claim on the merits and 
determined that service connection was not warranted because, 
although the service treatment records showed an acute 
anterior dislocation of the left shoulder on July 9, 1969, 
there was no further treatment for the left shoulder 
documented, no continuity of treatment, and no current 
shoulder condition noted during VA examination.  See July 
2002 rating decision.  The Veteran was informed of this 
decision by letter dated August 2, 2002, but he did not 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2002) (except in cases of simultaneously 
contested claims, a claimant, or his or her representative, 
must file a NOD with a determination by the AOJ within one 
year from the date that the AOJ mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final).  This decision also became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2008).

The Veteran most recently filed a claim to reopen that was 
received in June 2005, and this appeal ensues from the 
November 2005 rating decision that declined to reopen the 
claim and continued the denial of service connection for a 
left shoulder disorder.  As a general rule, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Evidence before the RO in July 2002 included the Veteran's 
service treatment records, which reveal that on July 9, 1969, 
the Veteran came in with acute anterior dislocation of his 
left shoulder.  It was noted that he had had several of the 
same episodes in the past.  The medical examiner reported 
that while lying on the x-ray table, the Veteran reduced it 
and had immediate relief.  The Veteran was ordered to light 
duty for four weeks.  See sick call treatment record.  There 
are no other records related to the Veteran's left shoulder 
and at the time of his discharge, clinical evaluation of the 
Veteran's upper extremities was normal.  See February 1970 
report of medical examination.  

Evidence pertinent to the claim before the RO in July 2002 
also included records from the VA Hospital in Newington, 
Connecticut.  The Veteran was admitted on December 26, 1972 
with a history of left shoulder dislocation dating back to 
1968.  He reported an injury while playing basketball in 
service and indicated that he had had three dislocations 
since the original injury.  X-ray evidence was noted to show 
chronic dislocation.  The admitting diagnosis was recurrent 
dislocation of the left shoulder and the Veteran underwent a 
repair of the left shoulder on December 29, 1972.  He was 
discharged on January 12, 1973.  See hospital summary.  A 
December 1982 record from the VA Hospital in Columbia, South 
Carolina, indicates that the Veteran had a history of chronic 
shoulder pain following an injury to his cervical spine in 
July 1980.  The Veteran was admitted and underwent release of 
the right carpal tunnel, but no treatment was rendered for 
his left shoulder and no diagnosis relative to this shoulder 
was made at that time.  See id.  

Evidence added to the record since July 2002 and pertinent to 
the claim for a left shoulder disorder consists entirely of 
VA treatment records.  A March 2005 x-ray of the left 
shoulder showed bulky osteophytosis at the inferior edge of 
the glenohumeral joint with some cystic change superior to 
the greater tuberosity of the humeral head.  The subacromial 
space appeared preserved in height.  See record from Augusta 
VA Medical Center (VAMC).  A May 2005 whole body bone imaging 
report indicates an increased uptake noted around the 
shoulder joints and contained an impression of increased 
uptake in multiple sites most consistent with degenerative 
changes.  See record from Columbia VAMC.  

At this juncture, the Board finds that although the July 2002 
rating decision did acknowledge the July 9, 1969 service 
treatment record that showed an acute anterior dislocation of 
the left shoulder, it did not adequately discuss the other 
pertinent records that had been associated with the claims 
folder prior to July 2002 and which have a bearing on the 
issue on appeal.  More specifically, the RO did not 
acknowledge the December 1972 record from the Newington VA 
Hospital that contained a history of left shoulder 
dislocation dating back to 1968 and the report of an in-
service injury while playing basketball with three subsequent 
dislocations.  The Board also finds that the November 2005 
rating decision incorrectly informed the Veteran that his 
claim had previously been denied because there was no 
evidence of a left shoulder injury in service.  

The March 2005 and May 2005 imaging reports involving the 
Veteran's left shoulder are new, as they were not of record 
when the RO issued its July 2002 rating decision.  These 
records, when taken together with all the other evidence of 
record, are also material, as they raise a reasonable 
possibility of substantiating the claim.  Having found that 
new and material evidence has been presented, the claim for 
entitlement to service connection for a left shoulder 
disorder is reopened for review on the merits.  For the 
reasons discussed below, additional development of the 
evidence is needed to decide the reopened claim.



III.	Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the Veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The issue of entitlement to service connection for a heart 
condition is dismissed.

The claim for service connection for a left shoulder disorder 
is reopened.  To this extent only, the appeal is granted. 


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

As an initial matter, the Veteran's reopened claim for 
service connection for a left shoulder disorder was not 
adjudicated by the AOJ in the first instance in the November 
2005 rating decision.  Consequently, due process mandates 
that the matter be remanded in accordance with Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
medical evidence of record indicates that the Veteran 
sustained a dislocated left shoulder in July 1969, during 
service, and underwent surgical repair of that shoulder at a 
VA facility in December 1972, approximately two years after 
his discharge.  The Veteran has also complained, however, of 
shoulder pain associated with a July 1980 motor vehicle 
accident, which resulted in a spinal cord injury.  The more 
recent medical evidence reveals that the Veteran has 
degenerative changes in his left shoulder.  Based on the 
foregoing, the Board finds that a medical examination is 
necessary for the purpose of determining whether the Veteran 
has a current left shoulder disorder that is related to 
service.  

The Veteran also seeks service connection for prostate 
cancer, which he contends is a result of exposure to Agent 
Orange.  The Veteran, who served in the Marine Corps, reports 
that the plane on which he was traveling from Travis Air 
Force Base to Okinawa, Japan, stopped in Da Nang, Vietnam, 
where he had to get off the plane for roll call.  He asserts 
that he was exposed to herbicides at this time.  The Veteran 
also reports being exposed to Agent Orange while stationed in 
Okinawa as a result of contaminated equipment.  See December 
2002 VA Form 21-4138; August 2008 hearing transcript.  

The RO submitted a request to the National Personnel Records 
Center (NPRC) in December 2002 to determine whether the 
Veteran had any in-service exposure to herbicides.  A June 
2003 response from the NPRC indicates that there were no 
records of such exposure.  See VA Form 3101.  Review of the 
claims folder reveals that the Veteran's service personnel 
records have not been associated with the claims folder.  The 
Board finds that the Veteran's service personnel records must 
be obtained in order to determine whether the veteran's 
travel between Travis Air Force Base and Okinawa, Japan, 
included a stop in Da Nang, Vietnam.  Therefore, the RO/AMC 
should request the Veteran's Official Military Personnel File 
(OMPF), including all records of his assignments, duty 
stations, travel orders, etc., from the appropriate 
custodian, and should also obtain the Veteran's complete 
service personnel records.  

Lastly, the Veteran seeks service connection for right and 
left knee disorders.  He contends that he injured both knees 
while serving in the South Carolina Army National Guard.  The 
Veteran submitted records from his period of service with the 
South Carolina Army National Guard, which do indicate that he 
sustained an injury to his right knee, but make no mention of 
his left knee.  It does not appear, however, that the records 
submitted comprised the Veteran's complete National Guard 
records.  On remand, the RO/AMC should verify the Veteran's 
dates of service and make efforts to obtain his complete 
records from the South Carolina Army National Guard.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the Augusta VAMC dated since 
November 2006 and from the Dorn VAMC 
dated since February 2007.  

2.  Undertake all appropriate actions to 
verify whether the Veteran set foot in 
Vietnam based on his report of stopping 
in Da Nang, Vietnam, en route between 
Travis Air Force Base and Okinawa, Japan.  
Request from the appropriate custodian 
the veteran's Official Military Personnel 
File (OMPF), including all records of his 
assignments, duty stations, travel 
orders, etc.  

3.  Verify the dates and types of the 
Veteran's service in the South Carolina 
Army National Guard.  Complete copies of 
the Veteran's service treatment and 
service personnel records should also be 
obtained for this service.  

4.  Schedule the Veteran for a VA joints 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the left shoulder.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current left 
shoulder disorder had its onset during 
active service or is related to any in-
service event, disease, or injury.

A rationale for any opinion expressed 
should be provided.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


